Case: 16-11500      Document: 00514388002         Page: 1    Date Filed: 03/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-11500
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 15, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RONDALYN JOY ADDISON, also known as “Ronnie”,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:16-CR-119-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Following her guilty plea conviction for conspiracy to possess with intent
to distribute 50 grams or more of methamphetamine, Rondalyn Joy Addison
received a 360-month sentence, to be followed by a four-year term of supervised
release. In calculating the guidelines range, the district court concluded that
Addison was not entitled to a reduction for acceptance of responsibility because
although she had admitted in her Factual Resume that she had distributed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11500    Document: 00514388002     Page: 2   Date Filed: 03/15/2018


                                 No. 16-11500

methamphetamine to Larry Daniel Maxey, she informed the probation officer
that she disagreed with that statement and that she had not directly provided
drugs to him.     On appeal, Addison argues that she was entitled to an
acceptance-of-responsibility reduction, given her guilty plea and remorse for
her actions and in light of her statement that she believed Maxey may have
received methamphetamine from her through a third party.
      A defendant may receive a sentencing reduction if she “clearly
demonstrates acceptance of responsibility for [her] offense.”           U.S.S.G.
§ 3E1.1(a). The fact that a defendant has pleaded guilty to the charged offense
does not automatically qualify her for the reduction. § 3E1.1, comment. (n.3).
“[A] defendant who falsely denies, or frivolously contests, relevant conduct that
the court determines to be true” does not warrant the adjustment. § 3E1.1,
comment. (n.1(A)). The district court credited Addison’s statement in her
Factual Resume and adopted the presentence report, which included
information from Maxey indicating that Addison had provided him with
methamphetamine.       Addison has not established that the denial of the
reduction was “without foundation.” United States v. Juarez-Duarte, 513 F.3d
204, 211 (5th Cir. 2008). Consequently, the judgment of the district court is
AFFIRMED.




                                       2